Case 2:21-cv-00371-JCM-EJY Document 1-2 Filed 03/04/21 Page 1 of 15




                       Exhibit B
     Case 2:21-cv-00371-JCM-EJY Document 1-2 Filed 03/04/21 Page 2 of 15
                                                                                Electronically Filed
                                                                                9/18/2020 3:21 PM
                                                                                Steven D. Grierson
                                                                                CLERK OF THE COURT
 1   IAFD
     STEVE DIMOPOULOS, ESQ.
 2   Nevada Bar No. 12729
     MICHAEL C. LAFIA, ESQ.
 3   Nevada Bar No. 12989
     DIMOPOULOS INJURY LAW                                                  CASE NO: A-20-821459-C
 4   6671 South Las Vegas Boulevard, Suite 275                                       Department 32
     Las Vegas, Nevada 89119
 5   O: (702) 800-6000
     F: (702) 224-2114
 6   ml@stevedimopoulos.com
     Attorneys for Plaintiff
 7
                                              DISTRICT COURT
 8
                                         CLARK COUNTY, NEVADA
 9
     TANISE HILL,
10                                                              CASE NO.:
11                   Plaintiff,                                 DEPT NO.:

12          vs.

13   LEUL ABRAHAM TEKLE; MERON ENTERPRISES,
     INC., a Texas corporation; DOE INDIVIDUALS 1-                INITIAL APPEARANCE FEE DISCLOSURE
14   20, inclusive; and ROE ENTITIES 1-20,
15   inclusive,

16                  Defendants.

17

18          Pursuant to NRS Chapter 19, as amended by Senate Bill 106, filling fees are submitted

19   for parties appearing in the above-entitled action indicated below:

20          TANISE HILL                                                     $270.00
21          TOTAL REMITTED:                                                 $270.00
22
            DATED this 18th day of September, 2020.
23
                                                  DIMOPOULOS INJURY LAW
24
                                                  /s/: Michael C. Lafia
25                                                _________________________________
                                                  MICHAEL C. LAFIA, ESQ.
26                                                Nevada Bar No. 12989
                                                  6671 S. Las Vegas Blvd., Ste. 275
27
                                                  Las Vegas, Nevada 89119
28                                                Counsel for Plaintiff

                                                  Page 1 of 1


                                   Case Number: A-20-821459-C
     Case 2:21-cv-00371-JCM-EJY Document 1-2 Filed 03/04/21 Page 3 of 15
                                                                           Electronically Filed
                                                                           9/18/2020 3:21 PM
                                                                           Steven D. Grierson
                                                                           CLERK OF THE COURT
 1   COMP
     STEVE DIMOPOULOS, ESQ.
 2   Nevada Bar No. 12729
     MICHAEL C. LAFIA, ESQ.
 3   Nevada Bar No. 12989
     DIMOPOULOS INJURY LAW                                             CASE NO: A-20-821459-C
 4   6830 S. Rainbow Blvd., Suite 200                                           Department 32
     Las Vegas, NV 89118
 5   O: (702) 800-6000
     F: (702) 224-2114
 6   ml@stevedimopoulos.com
     Attorneys for Plaintiff
 7
                                               DISTRICT COURT
 8
                                          CLARK COUNTY, NEVADA
 9
     TANISE HILL,
10                                                         CASE NO.:
                     Plaintiff,                            DEPT NO.:
11

12          vs.

13   LEUL ABRAHAM TEKLE; MERON
     ENTERPRISES, INC., a Texas corporation;                            COMPLAINT
14   DOE INDIVIDUALS 1-20, inclusive; and ROE
     ENTITIES 1-20, inclusive,
15

16                  Defendants.

17

18          Plaintiff, TANISE HILL, by and through her counsel, STEVE DIMOPOULOS, ESQ. and
19   MICHAEL C. LAFIA, ESQ. of DIMOPOULOS INJURY FIRM, and for her Complaint against the
20
     Defendants, and each of them alleges and complains as follows:
21
                                                 JURISDICTION
22
            1.      At all times relevant herein, Plaintiff, TANISE HILL (“Plaintiff”), is a citizen of
23
     Nevada and resident of Clark County.
24

25          2.      Upon information and belief, Defendant, LEUL ABRAHAM TEKLE (“Defendant

26   Tekle”), is and was a citizen of South Dakota.
27          3.      Upon information and belief and for all times relevant herein, Defendant, MERON
28
     ENTERPRISES, INC. (“Defendant Meron”), was and is a Texas corporation.
                                                   Page 1 of 6


                                    Case Number: A-20-821459-C
     Case 2:21-cv-00371-JCM-EJY Document 1-2 Filed 03/04/21 Page 4 of 15


            4.      Upon information and belief and for all times relevant herein, Defendant Tekle
 1
     was employed by and/or working in the course of his employment and/or agency with
 2

 3   Defendant Meron for the times relevant to the underlying Complaint as stated herein.

 4          5.      That the true names and capacities of the Defendants DOES 1 through 20,

 5   inclusive, are unknown to Plaintiff, who, therefore, sues said Defendants by said fictitious
 6   names. Plaintiff is informed, believes and thereon alleges that each of the Defendants
 7
     designated as DOES 1 through 20 are owners, operators and/or individuals or agencies
 8
     otherwise within possession and control of the motor vehicle herein mentioned and/or are
 9
     individuals otherwise within the flow of traffic as related hereto. Plaintiff is informed, believes
10

11   and thereon alleges that Defendants ROE BUSINESS ENTITIES 1 through 20, are owners of the

12   motor vehicle herein alleged and/or are in some manner responsible for the actions of its

13   employees and/or assigns of Defendants designated as ROE BUSINESS ENTITIES 1 through 20.
14   Plaintiff is informed, believes and thereon alleges that each of the Defendants designated as a
15
     DOE or a ROE BUSINESS ENTITY is in some manner negligently, vicariously, statutorily,
16
     contractually, and/or otherwise responsible for the events and happenings referred to and
17
     caused damages proximately to Plaintiff as herein alleged. Plaintiff will ask leave of the Court to
18
     amend this Complaint to insert the true names of such Defendants when the same have been
19

20   ascertained.

21                                        GENERAL ALLEGATIONS

22          6.      Plaintiff repeats and realleges each and every fact and allegation contained in
23   this Complaint and incorporates the same herein by reference as though fully set forth herein.
24
            7.      On or about October 4, 2018, Plaintiff was driving a 2010 Lexus ES 350 on
25
     southbound Martin Luther King Boulevard just north of Pinto Lane in Clark County, Nevada.
26
     ///
27

28   ///

                                                 Page 2 of 6
     Case 2:21-cv-00371-JCM-EJY Document 1-2 Filed 03/04/21 Page 5 of 15


            8.         Upon information and belief on October 4, 2018, Defendant Tekle was operating
 1
     a 2011 Freightliner Tractor/Trailer Semi, owned by Defendant Meron, on southbound Martin
 2

 3   Luther King Boulevard just north of Pinto Lane in Clark County, Nevada.

 4          9.         Upon information and belief on or about October 4, 2018, Defendant Tekle was

 5   operating said vehicle while in the course and scope of his employment and/or agency with
 6   Defendant Meron and with the consent, permission, and/or acquiescence of Defendant Meron.
 7
            10.        Upon information and belief, Defendant Tekle failed to operate the 2011
 8
     Freightliner Tractor/Trailer Semi in a safe and reasonable manner when he caused it to crash
 9
     into Plaintiff’s vehicle, causing Plaintiff to suffer and endure personal injuries as a result of the
10

11   said collision.

12                                         FIRST CAUSE OF ACTION
                                                (Negligence)
13
            11.        Plaintiff repeats and realleges each and every fact and allegation contained in
14
     this Complaint and incorporates the same herein by reference as though fully set forth
15

16   verbatim.

17          12.        Defendant Tekle, had a duty to operate the subject semi-truck in a safe and
18   reasonable manner while driving on the roadways of Nevada.
19
            13.        Defendants, and each of them, breached this duty when the subject semi-truck
20
     was not operated in a safe and reasonable manner while driving on the roadways of Nevada,
21
     which was the legal and proximate cause of injuries to Plaintiff.
22
            14.        That as direct and proximate result of Defendants’ aforesaid actions and
23

24   omissions, Plaintiff was injured in her health, strength and activity, sustained injury to her body

25   and shock and injury to her people, all of which caused Plaintiff pain and suffering.

26   ///
27   ///
28
     ///
                                                  Page 3 of 6
     Case 2:21-cv-00371-JCM-EJY Document 1-2 Filed 03/04/21 Page 6 of 15


            15.    That as a direct and proximate result of Defendants’ aforesaid actions, Plaintiff
 1
     incurred emotional distress, pain and suffering, loss of enjoyment of life, loss of household
 2

 3   services, lost wages, lost earning capacity, and medical expenses, all to Plaintiff's general and

 4   special damages in an amount in excess of $100,000.

 5          16.    That pursuant to NRS 41.130, or alternatively, under the doctrine of “respondent
 6   superior” Defendants are liable to Plaintiff for their management’s wrongful and tortuous acts.
 7
            17.    At all times relevant hereto, Defendants, and each them, were acting within the
 8
     course and scope of his employment, services, contracts and/or agency with each other
 9
     Defendant.
10

11          18.    At all times relevant hereto, Defendants, and each of them, were acting within the

12   course and scope of their employment, services, contract and/or agency with each other

13   Defendants, when the subject incident occurred and Defendants, and each of them, acted
14   negligently, thus each and every other Defendant, including but not limited to, Defendant
15
     Meron, and DOE and ROE BUSINESS ENTITY Defendants, are vicariously liable for the injuries
16
     sustained by Plaintiff as alleged above
17
            19.    That as a direct and proximate result of Defendants’ aforesaid actions, it has
18
     been necessary for Plaintiff to retain an attorney to prosecute this action, and Plaintiff is
19

20   entitled to recover reasonable attorneys' fees and costs.

21                                      SECOND CAUSE OF ACTION
                          (Negligent Hiring, Retention, Training and Supervision)
22
            20.    Plaintiff repeats and realleges each and every fact and allegation contained in
23

24   this Complaint and incorporates the same herein by reference as though fully set forth

25   verbatim.

26   ///
27   ///
28
     ///
                                                Page 4 of 6
     Case 2:21-cv-00371-JCM-EJY Document 1-2 Filed 03/04/21 Page 7 of 15


            21.    That Defendants, and each of them, and DOE and ROE BUSINESS ENTITY
 1
     Defendants, had a duty to properly hire, train and supervise its staff, employees and/or agents
 2

 3   as to how to safely operate the subject semi-truck on public roadways in a safe and reasonable

 4   manner and to avoid unnecessary risks and danger to the driving public.

 5          22.    That as described in detail in the above paragraphs incorporated herein, these
 6   Defendants, and each of them, failed to meet this obligation and breached this duty to
 7
     adequately hire, train and supervise each of their staff and other agents.
 8
            23.    That as a direct and proximate result of the negligence of the Defendants, and
 9
     each of them, Plaintiff suffered damage in an amount in excess of $100,000.
10

11          24.    That Defendants failure was the proximate cause of substantial injury to Plaintiff

12   and severe emotional distress.

13          25.    That pursuant to NRS 41.130, or alternatively, under the doctrine of “respondent
14   superior” Defendants are liable to Plaintiff for their management’s wrongful and tortuous acts.
15
            26.    That Plaintiff has suffered and continues to suffer severe mental anguish and
16
     emotional distress, and physical injury.
17
            27.    That as a direct and proximate cause of Defendants’ wrongful conduct, Plaintiff
18
     suffered and continues to suffer special, general and compensatory damages in excess of
19

20   $15,000.

21          28.    That as a direct and proximate result of Defendants’ wrongful conduct, Plaintiff

22   has had to secure the services of any attorney to pursue this action, and Plaintiff should be
23   allowed a reasonable sum for his attorney fees and costs incurred herein.
24
            WHEREFORE, Plaintiff prays for relief against the Defendants, and each of them, for
25
     each cause of action as follows:
26
            1.     General damages as allowed by law;
27

28          2.     Special and/or contractual damages as allowed by law;

                                                Page 5 of 6
     Case 2:21-cv-00371-JCM-EJY Document 1-2 Filed 03/04/21 Page 8 of 15


          3.    Damages for personal injuries in an amount to be determined at trial;
 1
          4.    Damages for past medical expenses incurred and for further past and future
 2

 3              medical expenses in an amount to be determined at trial;

 4        5.    For any and all pre- and post-judgment interest allowed under the law;

 5        6.    Reasonable attorney’s fees and costs; and
 6
          7.    For such other further relief as this Court may deem just and proper.
 7
          DATED this 18th day of September, 2020.
 8
                                            DIMOPOULOS INJURY LAW
 9
                                            /s/: Michael C. Lafia
10

11                                          MICHAEL C. LAFIA, ESQ.
                                            Nevada Bar No. 12989
12                                          6830 South Rainbow Boulevard, #200
                                            Las Vegas, NV 89118
13                                          Attorneys for Plaintiff

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            Page 6 of 6
                  Case 2:21-cv-00371-JCM-EJY Document 1-2 Filed 03/04/21 Page 9 of 15
                                                                                                              Electronically Filed
                                                                                                              12/7/2020 11:16 AM
                                                            AFFIDAVIT OF SERVICE                              Steven D. Grierson
                                                                                                              CLERK OF THE COURT
 Case:                     Court:                                         County:                             Job:
 A-20-821459-C             Eighth Judicial District Court                 Clark, NV                           5106687
 Plaintiff / Petitioner:                                                  Defendant / Respondent:
 Tanise Hill                                                              Leul Abraham Tekle; Meron Enterprises, Inc., et al.
 Received by:                                                             For:
 Macon Process Services LLC                                               Dimopoulos Injury Law
 To be served upon:
 Meron Enterprises, Inc.

I, LaToria Macon PSC #18096 exp 1-31-2022, being duly sworn, depose and say: I am over the age of 18 years and not a party to this action,
and that within the boundaries of the state where service was effected, I was authorized by law to make service of the documents and
informed said person of the contents herein

Recipient Name / Address:       "Jane Doe", Company: 13505 Red Fern Lane, Dallas, TX 75240
Manner of Service:              Registered Agent, Dec 3, 2020, 8:47 pm CST
Documents:                      Complaint, Summons

Additional Comments:
1) Unsuccessful Attempt: Nov 25, 2020, 3:15 pm CST at Company: 13505 Red Fern Lane, Dallas, TX 75240
Attempted service at given address, no response at door.

2) Unsuccessful Attempt: Nov 28, 2020, 10:56 am CST at Company: 13505 Red Fern Lane, Dallas, TX 75240
Attempted service at given address no response at door. Attempted to verify with me at 13509 no response there either.

3) Successful Attempt: Dec 3, 2020, 8:47 pm CST at Company: 13505 Red Fern Lane, Dallas, TX 75240 received by "Jane Doe".
Service accepted by registered agent's wife who confirmed he resides at the residence but was not home. Recipient would not provide her
name.



I declare under penalty of perjury that the foregoing is true and correct.




                                              12/04/2020
LaToria Macon PSC #18096 exp 1-31-            Date
2022
PSC #18096

Serve Vegas LLC
Nevada License 1914-C
9811 W. Charleston Blvd 2-732
Las Vegas, NV 8911
702-209-2140




                                                            Case Number: A-20-821459-C
Case 2:21-cv-00371-JCM-EJY Document 1-2 Filed 03/04/21 Page 10 of 15
                                                         Electronically Filed
                                                         11/3/2020 3:34 PM
                                                         Steven D. Grierson
                                                         CLERK OF THE COURT




                         Case Number: A-20-821459-C
Case 2:21-cv-00371-JCM-EJY Document 1-2 Filed 03/04/21 Page 11 of 15
Case 2:21-cv-00371-JCM-EJY Document 1-2 Filed 03/04/21 Page 12 of 15
                 Case 2:21-cv-00371-JCM-EJY Document 1-2 Filed 03/04/21 Page 13 of 15
                                                                                                              Electronically Filed
                                                                                                              11/3/2020 2:15 PM
                                                            AFFIDAVIT OF SERVICE                              Steven D. Grierson
                                                                                                              CLERK OF THE COURT
 Case:                     Court:                                         County:                             Job:
 A-20-821459-C             Eighth Judicial District Court                 Clark, NV                           4947052
 Plaintiff / Petitioner:                                                  Defendant / Respondent:
 Tanise Hill                                                              Leul Abraham Tekle; Meron Enterprises, Inc., et al.
 Received by:                                                             For:
 Serve Vegas LLC                                                          Dimopoulos Injury Law
 To be served upon:
 Leul Abraham Tekle

I, Richard Reese , being duly sworn, depose and say: I am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, I was authorized by law to make service of the documents and informed said person of
the contents herein

Recipient Name / Address:       CHARLENE PETERS , Branch: 555 Wright Way, Carson City, NV 89701
Manner of Service:              Government Agency, Oct 13, 2020, 11:31 am PDT
Documents:                      Complaint, SUMMONS

Additional Comments:
1) Successful Attempt: Oct 13, 2020, 11:31 am PDT at Branch: 555 Wright Way, Carson City, NV 89701 received by CHARLENE PETERS . Age:
61; Ethnicity: Caucasian; Gender: Female; Weight: 130; Height: 5'5"; Hair: Brown; Eyes: Blue;
Per NRS Code 14.070, Documents served at the office of the Director of the Nevada Department of Motor Vehicles, an agent lawfully
designated by statute to accept service of process.

Fees:   $5.00 Check # 1329

I declare under penalty of perjury that the foregoing is true and correct.




                                                    10/13/2020
Richard Reese                                       Date
PILB#1505

Serve Vegas LLC
9811 W. Charleston Blvd 2-732
Las Vegas, NV 89117
775-720-2620




                                                            Case Number: A-20-821459-C
Case 2:21-cv-00371-JCM-EJY Document 1-2 Filed 03/04/21 Page 14 of 15
Case 2:21-cv-00371-JCM-EJY Document 1-2 Filed 03/04/21 Page 15 of 15
